UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2105



DOUGLAS M. GOOSLIN, JR.,

                                                          Petitioner,

          versus


BETHANY COAL COMPANY; DIRECTOR, OFFICE OF
WORKERS’ COMPENSATION PROGRAMS, UNITED STATES
DEPARTMENT OF LABOR,

                                                         Respondents.



                              No. 01-2328



DOUGLAS M. GOOSLIN, JR.,

                                                          Petitioner,

          versus


DIRECTOR, OFFICE OF WORKERS’ COMPENSATION
PROGRAMS, UNITED STATES DEPARTMENT OF LABOR;
BETHANY COAL COMPANY,

                                                         Respondents.



On Petitions for Review of an Order of the Benefits Review Board.
(00-1082-BLA)


Submitted:   March 19, 2002                 Decided:   April 16, 2002
Before NIEMEYER, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Douglas M. Gooslin, Jr., Petitioner Pro Se. Christian P. Barber,
Sarah Marie Hurley, UNITED STATES DEPARTMENT OF LABOR, Washington,
D.C., for Respondents.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Douglas M. Gooslin, Jr., seeks review of the Benefits Review

Board’s decision and order affirming the administrative law judge’s

denial of black lung benefits pursuant to 30 U.S.C.A. §§ 901-945

(West 1986 & Supp. 2001).   Our review of the record discloses that

the Board’s decision is based upon substantial evidence and is

without reversible error.   Accordingly, we affirm on the reasoning

of the Board.   See Gooslin v. Director, Office of Workers’ Comp.

Program, No. 00-1082-BLA (July 31, 2001).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                           AFFIRMED



                                 2